DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered. Claims 1-16 are pending, claim 14 is withdrawn. Claims 1 and 10 are amended and claim 16 is new. 

Claim Rejections - 35 USC 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nonomura (US 2003/0209337) hereinafter NONO (already of record) in view of Graveson et al (US 2015/0158955) hereinafter GRAVE, Osong et al (Processing of wood-based microfibrillated cellulose and nanofibrillated cellulose and applications relating to papermaking: a review, 2015) hereinafter OSONG, and Trennepohl et al (US 2017/0333259) hereinafter TREN (already of record).

As for claim 1, NONO teaches a method of forming a moulded article (a pulp molded article) [Abstract] which involves preparing a fiber suspension (by forming a pulp slurry) [0018]. 
The fiber suspension is feed to moulding surface of a porous mould (a pulp slurry is injected into a forming mold that includes a half with interconnecting holes and a mesh) [0018]. Suspending liquid is removed via pores (interconnecting holes and mesh) of the porous mould to deposit suspended fibers on the mould surface to form the moulded article (the molded 
The moulded article is dried using microwave radiation (in a drying step that employs ray irradiation that can utilize microwave drying) [0033; 0039] generated using at least one magnetron (which is understood to be the only means of generating a microwave in a drying process) [0039]. 
The fibrous mixture is selected from the group consisting of bamboo fiber (could be bamboo) and is inclusive of the other listed fibers such as virgin paper fiber, recycled paper fiber and flax fiber (by being capable of utilizing wood pulp, non-wood pulp, and straw) [0020].

NONO does not teach exactly how the slurry is produced.

GRAVE teaches the production of a liquidized pulp which can be based off of bamboo [0008]. GRAVE employs a high shear mixer which comprises one or more rotors (a rotor stator mixer) that rotates between 1000-4000 rpm (at 4000 rpm) by liquidizing fibrous material in a suspending liquid using at least one high shear mixer (UltraTurrax) [0036; 0044; 0059-61]. The suspension produced in this manner is energy efficient [0005]. GRAVE produces a slurry of 
OSONG teaches the applications of micro and nanocellulose (the fibers of GRAVE would qualify as nanocrystals/nanocrystalline cellulose/cellulose nanowhiskers, and/or cellulose microfibrils/microfibrillar cellulose hereinafter referred to as nano/micro cellulose) [pg. 95 Table 1] which includes sustainable packaging [pg. 94 col. 1 paragraph 1; pg. 113 col. 1 paragraph 5 – col. 2 paragraph 1]. The key features of nano/micro cellulose is the inherent strength, low weight, and also the biodegradability [pg. 95 col. 1 paragraph 2].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the high shear mixer of GRAVE to produce the slurry of NONO in order to utilize the nano/micro cellulose of GRAVE which has strength and low weight as taught by OSONG in a manner that is energy-efficient as done by the nano/micro cellulose producing method of GRAVE. As OSONG teaches that nano/micro cellulose can be applied to packaging, one of ordinary skill in the art would have expected success in the production of the molded article (as the molded article produced being a hollow body it is understood to be packaging) [NONO: 0036] of NONO.
 
It is the Examiner’s position that the microwave of NONO would necessarily have the magnetron. In the alternative:
TREN teaches a fibrous material that has been molded (tampons) in an oven [0008; 0039; 0062; 0115]. These microwaves have magnetrons [0104; 0108-109; 0114] and are 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the microwave oven of TREN which includes the magnetron to replace the microwave dryer in the drying step of NONO/GRAVE/OSONG in order to provide uniform E-density across the substrate which results in more consistent heating rates and fewer hotspots. This would then result in reduced damage and consistent product quality.

As for claim 2, NONO/GRAVE/OSONG/TREN teach claim 1, and NONO further teaches that the molded article produced is a three-dimensional hollow form (as a hollow container) [0036].

As for claim 3, NONO/GRAVE/OSONG/TREN teach claim 1, and TREN further teaches wherein each magnetron operates at a power rating of less than 5 kW (as the microwave source can supply about 4.2 kW or about 3 kW, or 2.5 kW, or 1.5 kW) [0101; 0114].

	As for claim 4, NONO/GRAVE/OSONG/TREN teach claim 1, and TREN further teaches wherein multiple magnetrons are used in an array [Fig. 11 #120; 0098; 0114].



	As for claim 6, NONO/GRAVE/OSONG/TREN teach claim 1 and while TREN further teaches that there could be a waveguide, the Examiner understands that the phrasing “is usually a waveguide” readily suggests to the ordinary artisan that the wave guide is optional and that there are other components that function in place of a waveguide. 

	As for claim 8, NONO/GRAVE/OSONG/TREN teach claim 1 and NONO further teaches that hot air or infrared are optional (as they ‘could’ be employed) [0085].

	As for claim 9, NONO/GRAVE/OSONG/TREN teach claim 1 and NONO further teaches wherein no drying takes place in the porous molds (as no microwave drying is applied to the mold) [0022-23].
	
As for claim 12, NONO/GRAVE/OSONG/TREN teach claim 1 and the high shear mixer comprises a stator and the rotors rotate within the stator (as a rotor stator mixer) [see claim 1].
	
	As for claim 13, NONO/GRAVE/OSONG/TREN teach claim 1 and as the mold is formed as a general solid by existing it would necessarily be formed of “bonded particles” in as far as particles can be broadly and reasonably construed to be matter.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nonomura (US 2003/0209337) hereinafter NONO (already of record) in view of Graveson et al (US 2015/0158955) hereinafter GRAVE, Osong et al (Processing of wood-based microfibrillated cellulose and nanofibrillated cellulose, and applications relating to papermaking: a review, 2015) hereinafter OSONG, and Trennepohl et al (US 2017/0333259) hereinafter TREN (already of record) as applied to claim 1, and further in view of Johnson (US 2010/0207300) hereinafter JOHN (already of record). 

As for claim 7, NONO/GRAVE/OSONG/TREN teach claim 1 and NONO further teaches that the molded article is taken to the drying step but does not provide a means by which it is transported [0024].

	JOHN teaches a method of producing a molded article by providing a fibrous suspension to a mold and using pressure to dewater the article [0066-0068]. JOHN teaches that further processing steps may be applied to the article [0069-71]. The mold employed uses an air based upper half in molding (substantially similar to a bladder) and transport to the drying process) [Fig. 11-15 #116; 0159].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have transported the molded article to the drying step as taught by JOHN in order to transport the molded article of NONO/GRAVE/TRAN to the drying step as this would have been a simple substitution of transportation methods with the prima facie obvious [see e.g. MPEP 2143(I)(B)].
It also would have amounted to an obvious combination of the means by which transporting an article to a subsequent step is done and a process which requires transportation to a subsequent step. The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)].

As for claim 13 it is the Examiner's stance that the word particles is broadly and reasonably interpreted as the normal constituents of matter. However should the Applicant disagree with the interpretation, the combination of NONO/GRAVE/OSONG/TREN does not otherwise teach what the porous mold is formed of nor how it's made.

JOHN teaches a method of producing a molded article by providing a fibrous suspension to a mold and using pressure to dewater the article [0066-0068] wherein the porous mold is formed of bonded particles employed in the molding of the molded article [0020-0027], The mold is produced in this fashion to control features such as mold strength and porosity [0058; 0060; 0062; 0063],

Therefore it would have been obvious for an ordinary artisan before the effective filing date of the claimed invention to have added the porous mold forming steps of JOHN to make the porous mold used in the process of NONO/GRAVE/OSONG/TREN in order to allow for the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nonomura (US 2003/0209337) hereinafter NONO (already of record) in view of Graveson et al (US 2015/0158955) hereinafter GRAVE, Osong et al (Processing of wood-based microfibrillated cellulose and nanofibrillated cellulose, and applications relating to papermaking: a review, 2015) hereinafter OSONG, and Trennepohl et al (US 2017/0333259) hereinafter TREN (already of record) as applied to claim 1, and further in view of Kai et al (US 2016/0024718) hereinafter KAI.

As for claim 10, NONO/GRAVE/OSONG/TREN teach claim 1, but does not necessarily teach a two stage process. 
KAI teaches a pulp processed using high shear treatments using high shear devices [0032]. The high shear mixing devices can occur as a cascade of two which the Examiner understands to be substantially as one overall device [0032]. This is done to improve the strength of the resultant product [0015-16].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a cascade of high shear mixing devices as taught by KAI in the method of NONO/GRAVE/OSONG/TREN in order to improve the strength of the resultant product. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nonomura (US 2003/0209337) hereinafter NONO (already of record) in view of Graveson et al (US 2015/0158955) hereinafter GRAVE, Osong et al (Processing of wood-based microfibrillated cellulose and nanofibrillated cellulose, and applications relating to papermaking: a review, 2015) hereinafter OSONG, and Trennepohl et al (US 2017/0333259) hereinafter TREN (already of record) as applied to claim 1, and further in view of Yaniv (US 2001/0033820) hereinafter YANIV.

As for claim 11, NONO/GRAVE/OSONG/TREN teach claim 1 and GRAVE further teaches the rpm of 4000 but does not teach the rpm of 3000 and that a key goal of GRAVE is to improve energy efficiency [0006].
YANIV teaches that when employing a rotor and stator mixer in the production of a product that lower and upper limits of rotor speeds are determined [0140-142]. The upper bound of the rotor speed is determined by various factors such as the mixer technology, the cost of the mixer, the nature of the desired product, and the energy to be used by the mixer while the lower limit is determined by the basic minimum [0141].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected 3000 rpm as a suitable velocity for the rotor stator as an optimization between the minimum speed required to produce the desired product and the energy to be used. Routine optimizations are prima facie obvious [see e.g. MPEP 2144.05(II)]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nonomura (US 2003/0209337) hereinafter NONO (already of record) in view of Graveson et al (US 2015/0158955) hereinafter GRAVE, Osong et al (Processing of wood-based microfibrillated cellulose and nanofibrillated cellulose, and applications relating to papermaking: a review, 2015) hereinafter OSONG, and Trennepohl et al (US 2017/0333259) hereinafter TREN (already of record) as applied to claim 1, and further in view of Markham (US 5,543,159) hereinafter MARK (already of record).

As for claim 15, while NONO/GRAVE/OSONG/TREN teach claim 1 and further that secondary fiber sources can be used, the secondary sources are not explicitly paper [GRAVE: 0008].
MARK teaches the production of a pulp slurry (recycled paper furnish) [Abstract] where the mixer employs a two stage runs at similar rpms [Table II; col. 6 l. 1-39]. The two stage runs improved the efficiencies of removing impurities (in this case understood to be ink) [col. 5 l. 5-10; col. 6 l. 1-39]. This would allow for the inclusion of abundant sources of secondary fiber that are heavily laden with contaminant such as recycled paper with greater cleanliness and brightness in a cost effective manner [col. 1 l. 7-13 and col. 1 l. 46-51]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the two stage mixing and substrate of MARK in the method of NONO/GRAVE/OSONG/TREN in order to allow for the inclusion of abundant sources of secondary fiber such as recycled paper with a process that creates greater cleanliness and .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nonomura (US 2003/0209337) hereinafter NONO (already of record) in view of Graveson et al (US 2015/0158955) hereinafter GRAVE, Osong et al (Processing of wood-based microfibrillated cellulose and nanofibrillated cellulose, and applications relating to papermaking: a review, 2015) hereinafter OSONG, and Trennepohl et al (US 2017/0333259) hereinafter TREN (already of record), and Kai et al (US 2016/0024718) hereinafter KAI, as applied to claim 10 and further in view of Ward et al (US 2011/0081225) hereinafter WARD. 

	As for claim 16, NONO/GRAVE/OSONG/TREN/KAI teach claim 10 but do not teach the sizing of the mixers. 
	WARD teaches that in a given modern manufacturing facility there is a desire to keep the equipment footprint as small as possible in order to keep costs at a minimum while still maintaining a size capable of performing like similarly larger machines [0018].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the first high shear mixer and second high shear mixer of NONO/GRAVE/OSONG/TREN/KAI in such a manner as to be in a unit having a length of 0.5 to 1 meter as WARD teaches the size of the device is optimized to be as small as possible to keep costs at a minimum while still maintaining a size capable of performing similarly to larger machines.

Response to Arguments
On pg. 5 of the remarks filed 02/08/2021, the Applicant argues that as amended, claim 1 now excludes the combination of Nonomura and Velev. The Examiner agrees, the remaining arguments pertaining to Velev however are now moot as Velev is no longer employed in the rejections above.

	On pg. 6 of the remarks filed 02/08/2021, the Applicant argues that liquidizing fibrous material requires that the fibrous material break up disagreeing with the assertion by the Examiner that liquidizing can readily be interpreted as turning the fibrous material into a flowable state, in particular, the Applicant cites the Johnson/NRL reference (US 2010/0207300) which discusses liquidation of paper in the Abstract and at paragraph [0200] (which the Examiner believes was meant to be paragraph [0201]) as supporting this definition. 
	The Examiner respectfully disagrees. It is the Examiner’s understanding that Johnson does not suggest that any specific effect that must occur during liquidizing and merely that the way in which Johnson makes the waste/paper board flowable is by shredding. Additionally the Examiner understands that as far as the claim language is concerned, the liquidizing merely occurs as a result of applying the high shear mixer that employs a rotor at the appropriate rpm value to the fibrous material [claim 1]. 


	The Examiner respectfully disagrees. The Examiner notes that Nonomura explicitly states that the heat drying step’s infrared ray or far-infrared ray can be explicitly replaced with microwave drying. The key points in Nonomura’s concern about whether to use microwave drying as compared to the other articles has more to do with contrasting the performance of the microwave (the high-rate drying at high thermal efficiency and especially for thick-walled molded articles) against the costs required [Nonomura: 0039]. 

	On pgs. 6-7 of the remarks filed 02/08/2021 the Applicant argues that Trennepohl would not be considered and combined with Nonomura as the process of Trennepohl would not necessarily be a drying process and pertains more to heat treatment of a solid object. 
	The Examiner respectfully disagrees. Nonomura alone teaches that the microwave drying is employed to perform the drying and in particular considers the application of thick walled objects [Nonomura: 0039]. The microwave drying in Nonomura has advantages pertaining to how it heats the object to be dried [Nonomura: 0039]. As the Applicant has stated, Trennepohl also concerns itself with fibrous based products (tampons) that require even heating and that the advantage is achieved from how the objected is heated. For this reason Nonomura is in fact complimentary and counter to the Applicant’s suggestion. 


The Examiner respectfully disagrees. Markham explicitly deals with the removal of ink [Table II; col. 6 l. 1-39] in a manner to make the recycled paper employable in a given process. 

On pg. 9 of the remarks filed 02/08/2021 the Applicant argues that Markham does not provide clear teaching of rotational speeds and for this reason discount the speed teachings of Markham. 
The Examiner agrees that the rotational speeds are unclear but disagrees that the ordinary artisan would discount their teachings. The Examiner notes that the ordinary artisan when taking into account the features of Markham would recognize that the dimensions of the rotor of Markham would necessarily mean that a foot would correspond to a single rotation (as the paragraph lists rotations per minute while for the same value the table lists ft/min) [Markham: Table II; col. 6 l. 30-37]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                                                                                                                                                                                                                               /Eric Hug/Primary Examiner, Art Unit 1748